Citation Nr: 0635223	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head scar, claimed as a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes, cervical spine, claimed as cervical 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc changes, spondylolisthesis L5 on S1, 
claimed as back pain.

4.  Entitlement to service connection for nasal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2006 to afford the veteran a travel Board 
hearing, however, he failed to appear for the July 2006 
scheduled hearing.



FINDINGS OF FACT

1.  In a September 1997 rating decision, service connection 
for a head scar, claimed as a head injury, cervical spine 
disability, and lumbar spine disability, was denied; the 
veteran did not file a notice of disagreement.  

2.  In January 2001, the veteran filed a request to reopen 
his claims of service connection. 

3.  With regard to the veteran's claim to reopen entitlement 
to service connection for a head scar, claimed as a head 
injury, additional evidence received is not new, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  With regard to the veteran's claim to reopen entitlement 
to service connection for cervical and lumbar spine 
disabilities, additional evidence, while new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

5.  The veteran does not have a current disability of the 
nose.



CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final.  38 U.S.C.A. 
§ 7105.

2.  As new and material evidence has not been received since 
the September 1997 denial, the claims of service connection 
for a head scar, claimed as a head injury, cervical spine 
disability, and lumbar spine disability, are not reopened,.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Nasal fracture was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In March 2005, a VCAA letter was 
issued to the veteran.  The VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.  The veteran was scheduled for a hearing before the 
Board, however, he failed to appear.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with the type of 
information and evidence necessary to establish a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against reopening his 
claims of service connection for head scar, cervical spine, 
and lumbar spine disabilities, and entitlement to service 
connection for nasal fracture, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  A review of the 
record discloses that the RO attempted to obtain the 
veteran's service medical records through the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
that the NPRC stated that the records may have been in a 
location that was related to the 1973 fire at the NPRC.  The 
evidence of record, however, does contain the veteran's 
separation examination conducted in May 1955.  Due, however, 
to the remaining missing service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
On file are private and VA x-ray examination reports.  There 
is no indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail 
below, the Board finds that VA examinations are unnecessary 
and that there is sufficient competent evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  Moreover, the statutory 
duty to assist the veteran does not arise if the veteran has 
not presented new and material evidence to reopen his claim.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The veteran's request to reopen his claims was received in 
January 2001.  Generally, an unappealed RO denial is final 
under 38 U.S.C.A. § 7105(c), and the claim may only be 
reopened through the receipt of "new and material" 
evidence.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In December 1996, the veteran claimed that during service he 
incurred a sharp pain in his head and was rendered 
unconscious.  He claimed that medical providers stitched up a 
wound to his head.  In conjunction with the head injury, he 
also sustained injury to his cervical and lumbar spine.  In 
September 1997, the RO issued a rating decision denying the 
veteran's claims of entitlement to service connection for 
cervical spine, low back, and head scar disabilities.  As the 
veteran did not file a notice of disagreement, the RO's 
determination is final.  38 U.S.C.A. § 7105.  The evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the RO 
determination in September 1997.

Head injury

With regard to the veteran's claim of entitlement to service 
connection for a head scar due to a head injury sustained in 
service, the Board's review of the evidence since the last 
final denial does not disclose any evidence which is new, 
material, or which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Because new 
and material evidence has not been submitted, the claim of 
service connection for a head scar cannot be reopened.

At the time of the September 1997 rating decision, on file 
was the veteran's May 1955 separation examination which 
reflected that the 'head, face, neck, and scalp' were 
clinically evaluated as normal.  The examination report does 
not reflect any residuals from any head injury that may have 
been sustained during service.  Also on file was a VA 
examination report conducted in May 1989 which showed that 
his head, face and neck were clinically evaluated as normal, 
and a June 1989 VA examination report which showed that a 
nervous system examination was normal, except for a past 
history of parietal tension headaches toward the end of the 
day without other specific pattern.  A neurological 
examination was normal.  The Board notes that the RO did 
schedule the veteran for a May 1997 VA examination, however, 
he failed to appear.

Since the issuance of the September 1997 rating decision, the 
veteran has submitted no new evidence to support his claim of 
a head scar due to a head injury.  Thus, there is no evidence 
of record which raises a reasonable possibility of 
substantiating the claim of service connection for head scar 
due to head injury.  The veteran's separation examination 
does not reflect any residuals from any head injury that may 
have been sustained in service.  Post-service medical records 
do not reflect any head scar or any other residuals from a 
head injury that may have been sustained in service.  
Although the veteran may have sustained a head injury during 
service, a veteran's belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The veteran has submitted 
no new evidence to show that any head injury that he may have 
sustained in service may have resulted in residual 
disability.  

As the veteran has not submitted any new or material evidence 
since the September 1997 rating decision, there is no new 
evidence that must be considered in order to fairly decide 
the merits of the claim.  For these reasons, the Board 
concludes that the veteran has not presented new and material 
evidence to reopen his claim of service connection for a head 
scar, claimed as a head injury.  38 C.F.R. § 3.156(a).  
Accordingly, the Board's analysis must end here, and the 
appeal is denied.  

Cervical & lumbar spine disabilities

With regard to the veteran's claim of entitlement to service 
connection for cervical and lumbar spine disabilities, the 
Board's review of the evidence since the last final denial 
does not disclose any evidence which is material or which 
raises a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156.  Because new and material evidence has not 
been submitted, the claims of service connection for cervical 
and lumbar spine disabilities cannot be reopened.

At the time of the September 1997 rating decision, on file 
was the veteran's May 1955 separation examination which 
reflected that the 'spine, other musculoskeletal' was 
clinically evaluated as normal.  The examination report does 
not reflect any disabilities related to the cervical or 
lumbar spine.  Also on file was a July 1993 decision from the 
Social Security Administration (SSA) which reflected the 
veteran's testimony of being unable to work due to pain in 
the his low back and hips, neck pain, knee joint pain, left 
arm pain, cramping in his hands and peculiar sensations in 
his hands.  The SSA report reflected that there was no 
evidence in the record prior to May 1992.  The report 
referenced May 1992 x-ray reports from the High Desert 
Hospital which showed arthritis from L3 to S1 of the lumbar 
spine, and arthritis of the cervical spine, indicating spasm.  
Subsequent medical records also reflected arthritis.  The SSA 
determined that the veteran had not performed any substantial 
gainful activity since April 5, 1991, and based on the 
medical evidence of record, as of December 31, 1991, his 
condition had reduced his residual capacity to light work.  
The SSA determined that prior thereto, he had no condition 
which significantly limited his capacity to do ordinary work 
activities.  The Board notes that the RO did schedule the 
veteran for a May 1997 VA examination, however, he failed to 
appear.

Since the issuance of the September 1997 rating decision, the 
veteran submitted the May 1992 x-ray reports from High Desert 
Hospital referenced in the SSA decision, and October 2001 
radiology reports were obtained from the VA Medical Center in 
Las Vegas, which showed degenerative changes in the cervical 
spine, and grade II-III spondylolisthesis of L5 on S1 with 
degenerative disc changes of the lumbosacral spine.  

Although the evidence submitted with the claim to reopen is 
new, none of the evidence submitted raises a reasonable 
possibility of substantiating the claims of service 
connection for cervical and lumbar spine disabilities.  A May 
1955 separation examination does not reflect any disabilities 
related to the spine, and the spine was clinically evaluated 
as normal.  The October 2001 x-ray reports submitted in 
support of his claims to reopen do not reflect evidence of an 
etiological relationship of cervical or lumbar spine 
disabilities to his period of service, or any injuries 
sustained therein.  The evidence of record does not reflect 
treatment for cervical and lumbar spine disabilities until 
May 1992, approximately 37 years after separation from 
service.  The subsequent medical evidence does not offer any 
further evidence regarding an etiological relationship 
between any current spine disabilities, and any link to 
service.  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of cervical or lumbar 
spine disabilities in service.  

Overall, the evidence submitted since the September 1997 
rating decision, while new, is not material and does not 
raise a reasonable possibility of substantiating the claims, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claims.  For 
these reasons, the Board concludes that the veteran has not 
presented new and material evidence to reopen his claim of 
service connection for cervical spine and lumbar spine 
disabilities.  38 C.F.R. § 3.156(a).  Accordingly, the 
Board's analysis must end here, and the appeal is denied.  

Nasal fracture

The veteran contends that during service, he received a head 
wound, and upon hitting the ground, broke his nose.  As 
noted, service medical records are not available for review, 
but a May 1955 separation examination report reflects that 
his nose was clinically evaluated as normal.  The examination 
report does not reflect any residuals from a fracture 
sustained in service.

The veteran has not identified nor submitted any medical 
evidence reflecting any current disability or residuals as a 
result of sustaining a nasal fracture in service.  Generally, 
to prevail on a claim of service connection on the merits, 
there must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).  The veteran's 
separation examination does not reflect any residual 
disability from any claimed nasal fracture, and the records 
submitted with the claim to reopen do not offer any current 
disability related to the claimed nasal fracture, and any 
etiological relationship to his period of service.  Although 
the veteran may have sustained a nose injury during service, 
a veteran's belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer, supra.

The preponderance of the evidence is against the veteran's 
claim of service connection for nasal fracture.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the 
claims of service connection for head scar, claimed as a head 
injury; degenerative changes, cervical spine, claimed as 
cervical injury; and, degenerative disc changes, 
spondylolisthesis L5 on S1, claimed as back pain.  
Entitlement to service connection for nasal fracture is not 
warranted.  The appeal is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


